 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBolandMarine and Manufacturing Company, Inc.andInternational Brotherhood of Boilermakers,Local 37a/w InternationalBrotherhood ofBoilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers. Cases15-CA-5874 and15-CA-60998 September 1987SECOND SUPPLEMENTAL DECISIONAND ORDERBY MEMBERS JOHANSEN, STEPHENS, ANDCRACRAFTOn 21 November 1986 Administrative LawJudge Thomas D. Johnston issued the attachedsecond supplemental decision. The General Coun-sel and the Respondent each filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 tomodify the remedy,3 and conclusions and to adoptthe recommended Order as modified.4IWe deny the General Counsel's motion to strike portions of the Re-spondent's exceptions and brief in support which raise matters previouslylitigatedWe note, however, that the Board has previously consideredand found lacking in merit the Respondent's arguments relating to the ap-propriate control group, backpay formula, backpay period, and individualentitlements to backpay There is no basis for reversing our rulings onthese matters2 In the section of the judge's decision entitled "Findings of Fact, AThe Amounts of Backpay Owed to the Claimants who were Discrimina-torilyDischarged," par 2, the hourly rate of pay for helpers from 16February 1978 on should be $6 08, not $6088 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after I January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)4In his recommended Order, the judge citedStarliteCutting,280NLRB 1071 (1986)(Starlue I),which overruledDuncan Foundry & Ma-chineWorks,222 NLRB 768 (1976), and stated that a respondent's back-pay obligation in the absence of the discriminatee will lapse at the end ofa I-year escrow period and, absent the discriminatee's showing by a pre-ponderance of the evidence that there were compelling reasons to justifythe failure to come forward during that period, a respondent shall notremain obligated for the gross backpay amount specified for the discrim-inatee after the end of the I-year escrow period Subsequently, the Boardissued an order at 284 NLRB No 620 (1987)(Starlue 11),clarifying thestarting date of the I-year escrow period discussed inStarlite IInStarlrteII the Board majority held that the 1-year escrow period shall begineither on the respondent's compliance by payment of the backpay for de-posit into escrow or on the date the Board's Supplemental Decision andOrder becomes final, including enforcement thereof, whichever is laterThe provisions ofStarlue IandIIare applicable in the instant case withregard to backpay owed to Paul Crane, Moses Lovely, and WilliamTodd Jr Although Member Johansen dissented inStarlrte II,and wouldfind that such 1-year escrow periods should begin on the date of issuanceof the Board's order affixing backpay liability, he nevertheless considershimself to be institutionally bound to apply the rule ofStarlite 11in this1.The General Counsel excepted to the judge'sbackpay computation for claimant Lawrence Cour-villion Jr. for the second quarter of 1976. Thejudge found that the gross and net backpay figuresare $864. The backpay specification alleges $964.The applicable contract rate for Courvillion, ajourneyman, during the second quarter of his em-ployment in 1976 is $6.79 per hour. The adjustedaverage hours of backpay during that quarter as setforth in Appendix 3A-1 of the amended backpayspecification is 456 hours or 5.07 hours per day.During that quarter Courvillion was eligible forbackpay for 28 days.5 Thus, the correct grossbackpay figure for Courvillion for the second quar-terof 1976 is $964. Courvillion had no interimearnings during that period. Accordingly, Courvil-lion's net backpay for that quarter is $964.2.The Respondent also excepted to a number ofthe judge's backpay computations. We find merit intheRespondent's contention that certain adjust-ments to the recommended backpay Order arewarranted. Accordingly, we shall make the follow-ing mathematical changes in several of the judge'sbackpay computations.The judge found that for the second quarter of1978 Courvillion's gross backpay is $3578, his inter-im earnings less $156 for travel expenses are $2871,and his net backpay is $707. Courvillion's admittedearnings for the second quarter of 1978 are $3760.6Accordingly, Courvillion's net interim earnings forthat quarter are $3760, less $156 for travel ex-penses, or $3604. Because Courvillion's net interimearnings exceed the gross backpay, he is not owedany backpay for the second quarter of 1978.The judge found that Courvillion's gross back-pay for the fourth quarter of 1978 is $1296, his in-terim earnings less $48 for travel expenses are$1237, and his net backpay is $59. The Respondentexcepted to the judge's gross backpay finding. Wefindmerit in the Respondent's exception. The ap-plicable contract rate for Courvillion for that quar-ter is $8.04 per hour. The adjusted average hoursof backpay during that quarter as reflected in Ap-pendix 3A-1 of the amended backpay specificationis 161 hours. Thus, Courvillion's gross backpay forthe fourth quarter of 1978 is $1294. Courvillion'snet backpay for that quarter is $57.Based on the corrected figures discussed above,the amount of total backpay owed to Courvillion iscaseMember Cracraft, who did not participate inStarlue I,agrees withformer Member Dennis' dissent that backpay for unavailable discrimina-tees should not lapse after t year However, so long asStarlrteI remainsBoard law, Member Cracraft will apply the remedy set forth in that deci-sion5Appendix L-IA of the amended backpay specification excepts IApril to 2 June 1976 from the quarterly period6 See Appendix L-9 of the amended backpay specification285 NLRB No. 85 BOLANDMARINE &MFG. CO.$11,161, rather than $11,773, and the combinedtotalof backpay and contributions owed to thefringe benefits fund is $13,847, rather than $14,459.The Respondent excepted to the judge's findingsthat the gross and net backpay owed to claimantDean Ellis for the third quarter of 1978 are $3576and $923, respectively.We find merit in the Re-spondent's exceptions. The applicable contract ratefor Ellis for that quarter is $8.04 per hour. The ad-justed average hours of backpay during that quar-ter as reflected in Appendix 3A-1 of the amendedbackpay specification is 441 hours. Thus, the cor-rect gross backpay figure is $3546. The correct netbackpay figure for that quarter is $893. The correcttotal amount of backpay owed to Ellis is $10,876,rather than $10,906, and the combined total ofbackpay and contributions owed to the fringe bene-fits funds is $12,589, rather than $12,619.We also find merit in the Respondent's exceptionto the judge's finding that claimant ChristopherScamardo's gross backpay for the first quarter of1976 is $2338. The applicable contract rates forScamardo during that period are $6.24 per hourfrom 1 January to 16 February 1976 and $6.79 perhour for the remainder of that quarter. The aver-age adjusted hours of backpay for that quarter are422 hours, or 4.68 hours per day. The backpayspecification excepts the period from 1 January to16 January 1976 for a total of 75 excepted hours.7Thus, from 1 January to 16 February Scamardo isentitled to 136 adjusted average backpay hours at arate of $6.24 per hour for a total of $849. From 16February to the end of the quarter Scamardo is en-titled to 211 adjusted average hours of backpay ata rate of $6.79 per hour for a total of $1433. Thus,for the entire first quarter of 1976 Scamardo's cor-rect gross backpay is $2282. This correction doesnot alter the other figures shown for Scamardo.The judge found for the second quarter of 1976claimantWilliam Todd's gross backpay is $2906and net backpay is $1286. In accordance with theRespondent's exceptions, we find that the judge'sfigures are mathematically incorrect. The applica-ble contract rate for that quarter is $6.79 per hour.The adjusted average hours for that quarter asspecified in Appendix 3A-1 of the amended back-pay specification are 456 hours or 5.07 hours perday. The amended backpay specification excludesthe period from 1 April to 6 April 1976. Thus,Todd is entitled to 426 hours8 of backpay at $6.797This figure was obtained by multiplying 16 days by 4.68 hours perday.6This figure was obtained by multiplying 84 days by 5.07 hours perday625an hour for a total of $2893, rather than $2906, ingross backpay. The Respondent does not disputethe judge's interim earnings figure of $1620. Thecorrect net backpay amount is $1273, rather than$1286. The correct total amount of backpay owedtoTodd is $8097, rather than $8110. The totalamount owed to the trust funds is $2848 for a cor-rectedcombined total of $10,945, rather than$10,958.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Boland Marine and Manufacturing Com-' pany, Inc.,New Orleans, Louisiana, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.The following amended amounts of backpay andcontributions are owed for claimants:NameBackpayFringeBenefitTotalFundsL. Courvillion Jr...........$11,161$2686$13,847Dean Ellis .....................10,876171,312,589William Todd, Jr............8,0972,84810,945Lee J.Romero, Esq.andClement L KenningtonJr.,Esq.,for the GeneralCounsel.RobertK McCalla,Esq.andLeonardJ.Fagot Jr. (Jones,Walker,Waechter,Poitevent,the Carriere&Denegre),ofNew Orleans, Louisiana, for theRespondent.LouisL.Robein Jr.,Esq.(Dodd,Barker,Boudreaux,Lamy & Gardner),of New Orleans,Louisiana,for theCharging Party.SECOND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge. On20 June 1986 the Board issued'its Supplemental Decisionand Order Remanding at 280 NLRB 454, in which it af-firmed in part and reversed in part the Supplemental De-cision issued by Administrative Law Judge, Henry L. Ja-lette in the above-entitled matter on 5 June 1981. Itfound Judge Jalette erred in tolling the Respondent'sbackpay liability as of 24 June 1977 rather than 29 Octo-ber 1978; in finding Respondent's backpay obligation toChristopher Scamardo ceased as of 29 February 1976; innot finding Edward Allen, Frank Anderson Jr., RoarkBoyd, Hilton Burns, Michael Burton, Larry Courvillion,Paul Crane, Dean Ellis, Merland Farria, Clark Gristina,PaulMire, Randy Moore, Mike Purdy, William ToddJr., JamesWilliamson, and Drew Willis were claimantsentitled to backpay who the Board finds are claimantsentitled to backpay; and in not finding Angel Alpuche, 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDS. J. Vodanovich, and Bert West were claimants entitledto backpay for 3-day suspensions given to them who theBoard finds are entitled to backpay.The Board in its remand directed that findings ofbackpay entitlement be made for those claimants it foundwere entitled to backpay and for claimants entitled tobackpay for the period from 24 July 1977 to 29 October1978 and backpay for Christopher Scamardo after 29February 1976 and that a Second Supplemental Decisionbe issued by an administrative law judge containingcredibility resolutions, findings, conclusions, and recom-mendations consistent with its remand Order.Among Judge Jalette's findings affirmed by the Boardwere the formulas used for computing backpay and con-tributions owed to the fringe benefit funds and backpaycomputations for claimant Burkley Poland and in partforclaimantsMoses Lovely' and Christopher Sca-mardo2 and for 24 other claimants who were given 3-day suspensions. Those computations will be included inmy recommended OrderThe only issue involved is determining the amounts, ifany, of backpay owed to the claimants and the amountsof contributions owed to the fringe benefit funds on theirbehalf.On the entire record3 in this case and consistent withthe Board's remand and after due consideration of thebriefs originally filed by the General Counsel and theRespondent, I make the following4FINDINGS OF FACTA. The Amounts of Backpay Owed to the Claimantswho were Discriminatorily DischargedThe hourly rates of pay for journeymen mechanicsand boilermakers were as follows: 16 February 1975 to16 February 1976 = $6 24; 16 February 1976 to 16 Feb-ruary 1977 = $6.79; 16 February 1977 to 1 July 1977 =$7 38; 1 July 1977 to 1 January 1978 = $7.18, 1 January1978 to 16 February 1978 = $7.08, and from16 Febru-ary 1978 = $8.04.The hourly rates of pay for helpers were as follows. 16February 1975 to 16 February 1976 = $4 74, 16 Febru-ary 1976 to 16 February 1977 = $5.17, 16 February 1977to 1 July 1977 = $5 63; 1 July 1977 to 16 February 1978_ $5.43; and from 16 February 1978 = $608.The hourly contribution rates to the Health and Wel-fare Funds were as follows: 16 February 1975 to 1 July1977= 30 cents; 1 July 1977 to January 1978 = 50cents, and from 1 January 1978 = 60 cents The hourlycontribution rate to the Training Fund was 5 cents Thehourly contribution rate to the Pension Fund was 25cents.Each claimant is discussed separately and applying theappropriate formulas, as found, the amounts, if any, of1Lovely's backpay period was erroneously cut off on 24 July 19772Scamardo's backpay period as found by the Board extends to 27 July1976sAlthough the parties were given the opportunity to present addition-al evidence in this matter,they all declined to do so*Unless otherwise indicated the findings are based on the pleadings,admissions,stipulation,and undisputed evidence contained in the record,which I creditbackpay due them and contributions owed to the fringebenefit funds on their behalf are set forth.1Edward AllenThe backpay period of Edward Allen, a helper, ex-tends from 2 April 1976 to 31 July 1977Following his discharge Allen sought work in Slidell,Louisiana, where he lived. He unsuccessfully applied forwork at a shipyard and a metal fabricating shop He alsowent to the International Brotherhood of Boilermakers,Local 37 a/w International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers(the Union), but was informed there was no work avail-able.A few weeks after his discharge, Allen in early May1976 moved to Gardenia, California, where the womanhe planned to marry lived. Although they did get mar-ried and still live there, Allen denied it was his intentionof staying in California when he went there and he isstill not sure whether he plans to stay there.On his arrival in Gardenia, Allen looked for work innewspaper ads and applied for jobs through the unem-ployment office. The first job Allen obtained was aboutJune at Advance Engineering Company. He worked fulltime performing welding work at the rate of $3 an hour.After working there 3 months, Allen about Septemberquit hisjob at AdvanceEngineeringCompany for abetter job and immediately started work at CaliforniaShipbuilding. There he worked 40 hours a week earning$7.74 an hour. However, after working about 2-1/2weeks, Allen was laid off work. About 2 weeks later,Allen in October began work for Unimesco, Inc. He gotthe job through the unemployment office. There Allenworked 40 hours a week performing welding work at therateof $4 an hour. After working for Unimesco, Inc.about 4 months, Allen was discharged in February 1977The only reason given for his discharge was he wasunable to meet company standards, which was not ex-plained.Allen's total earnings at Unimesco, Inc in 1977were $883 14Following his discharge at Unimesco, Inc in February1977,Allen applied for unemployment He was rehiredby AdvanceEngineeringCompany severalweeks laterinMarch, after being referred there by the unemploy-ment office. There he worked full-time welding at $3 50an hour to October 1978. During 1977 Allen earned$7852.84 working at Advance Engineering CompanyThe Respondent's contentions that Allen engaged in awillful loss of earnings or was unavailable for employ-ment or lost all interest in reinstatement to his former joband decided in May 1976 to make California his perma-nent home are contrary to the evidence and are rejected.Allen's gross backpay for the second quarter of 1976 is$2326.His interim earningsatAdvanceEngineeringCompany for June were about $480. Allen's net backpayfor that quarter is $1846. The amount of contributions tobe credited to the trust funds5 on Allen's behalf for that5These trust funds are also referred to as the fringe benefit funds BOLAND MARINE & MFG. CO.quarter are $130 to the Pension and Training Funds and$130 to the Health and Welfare Fund.Allen's gross backpay for the third quarter of 1976 is$2326.His interim earnings at Advance EngineeringCompany for July and August were $960 and his interimearnings at California Shipbuilding in Augustwere $765for a total interim earnings of $1725,Allen's net backpayfor that quarter is $601. The amount of contributions tobe credited to the trust funds on Allen's behalf for thatquarter is $129 to the Pension and Training Fund and$129 to the Health and Welfare Fund.Allen's gross backpay for the fourth quarter of 1976 is$2554.His interim earnings that quarter at Unimesco,Inc. for October through December were $1920. Allen'snet backpay for that quarter is $634. The amount of con-tributions to be credited to the trust funds on Allen'sbehalf for that quarter is $131 to the Pension and Train-ing Fund and $131 to the Health and Welfare Fund.Allen's gross backpay for the first quarter of 1977 is$2668.His interim earnings that quarter at Unimesco,Inc. for January were $883 and his earningsatAdvanceEngineering Company for March were $7857 for a totalinterim earnings of $1668. Allen's net backpay for thatquarter is $1000.The amount of contributions to be cred-ited to the trust funds on Allen's behalf for that quarteris$148 to the Pension and Training Fund and $148 tothe Health and Welfare Fund.Allen's gross backpay for the second quarter of 1977 is$2376. His interim earnings for that quarter at AdvanceEngineering Company were $2355. Allen's net backpayfor this quarter is $21. The amount of contributions to becredited to the trust funds on Allen's behalf for thatquarteris$127 to thePension and Training Fund and$127 to the Health and Welfare Fund.Allen's gross backpay for the third quarter of 1977 is$592. His interim earnings at Advance Engineering Com-pany were $785.BecauseAllen'sinterim earnings exceedthe gross backpay, he is not owed any backpay for thisquarter,The amount of contributions to be credited tothe trust funds on Allen's behalf for that quarter is $33 tothe Pension and Training Fund and $54 to the Healthand Welfare Fund.The total amount of backpay owed to Allen is $4102and the total amount of contributions owed on Allen'sbehalf to the Pension and Training Fund is$698 and tothe Health and Welfare Fund is $719 for a total amountowed to the trust fundsof $1417and for a combinedtotalof $5519.2.Frank Anderson Jr.The backpay period of Frank Anderson Jr., a journey-man, extends from 5 February 1976 to 29 October 1978.The day after Anderson was terminated he attemptedwithout success to get reinstated to his job at the Re-spondent.Thereafter, throughout the entire backpayperiod Anderson applied for andobtainedjobs with vari-sThe Pension Fund and the Training Fund are treated as one fund forpurposes of determining the amount of contributions owed to thosefunds7This figure was obtained by dividing the 10-month period Allenworked therein 1977 into his total earnings of $7852.627ous employers through the Steamship Association ofNew Orleans hiring Center. These jobs were along theriver and included such work as a longshoreman,freighthandler,cooper,sweeper,and waterboy.Anderson wasalso affiliatedwith another labor organization in per-forming these jobs.The admitted earnings of Anderson reflect that duringthe backpay period he worked for Smith & JohnsonShipping, Inc.; Atlantic & Gulf Stevedores, Inc.; TTTStevedores of La., Inc.; James Stevedores, Inc.; StrachanShipping Co.; Dixie Stevedores, Inc.; J. Young & Co.,Inc.; James J. Flanagan Shipping Corp.; Ryan-Walsh Ste-vedoring Co., Inc.; T. Smith & Son, Inc.; Interocean Ste-vedoring,Inc.;PingCorporation;Dalton SteamshipCorp.;Stevedores of La.,Inc.;andUFT. Andersonworked for most of these companies on different occa-sions.No evidence was proffered to show Anderson engagedin a willful loss of earnings or was unavailable for em-ployment and this defense raised in Respondent's answeris rejected.Anderson's grossbackpay for the first quarter of 1976is$1751. His interim earnings were $337. Anderson's netbackpay for this quarter is $1414. The amount of contri-butions to be credited to the trust funds on Anderson'sbehalf for this quarter is $75 to the Pension and TrainingFund and $75 to the Health and Welfare Fund.Anderson'sgross backpay for the second quarter of1976 is$3096.His interim earnings were $389. Ander-son's net backpay for this quarter is$2707:The amountof contributions to be credited to the trust funds on An-derson's behalf for that quarter is $132 to the Pensionand Training Fund and $132 to the Health and WelfareFund.Anderson's grossbackpay for the third quarter of 1976is$3055.His interim earnings were $823. His net back-pay for this quarter is $2232. The amount of contribu-tions to be credited to the trust funds on Anderson'sbehalf for that quarter is $129 to the Pension and Train-ing Fund and $129 to the Health and Welfare Fund.Anderson'sgrossbackpay for the fourth quarter of1976 is $3354.His interim earningswere $1386.His netbackpay for this quarter is $1968.The amount of contri-butions to be credited to the trust funds on Anderson'sbehalf for this quarter is $131 to the Pension and Train-ing Fund and $131 to the Health and Welfare Fund.Anderson's gross backpay for the first quarter of 1977is$3330.His interim earnings were$2018.Anderson'snet backpay for thisquarter is$1312.The amount ofcontributions to be credited to the trust funds on Ander-son's behalf for this quarter is $130 to the Pension andTraining Fund and $130 to the Health and WelfareFund.Anderson's gross backpay for the second quarter of1977is$3306.His interim earnings were $1896. Ander-son's net backpay for this quarter is $1410. The amountof contributions to be credited to the trust funds on An-derson's behalf for this quarter is$121 to the Pension andTraining Fund and $121 to the Health and WelfareFund. 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnderson's grossbackpay for the third quarter of 1977is$2535.His interim earningswere $2873. Because An-derson's interim earningsexceed the gross backpay, he isnot owed any backpay for this quarter The amount ofcontributionsto be credited to the trust funds on Ander-son's behalf for this quarter is $99 to the Pension andTraining Fund and $164 to the Health and WelfareFund.Anderson's gross backpay for the fourth quarter of1977 is $2542.His interim earningswere $3065BecauseAnderson's interim earningsexceed the gross backpay,he isnot owed any backpay for this quarter The amountof contributions to be credited to the trust funds on An-derson'sbehalf for thisquarter is$96 to the Pension andTraining Fund and $160 to the Health and WelfareFund.Anderson's grossbackpay for the first quarter of 1978is$2601.His interim earningswere $3834. Because An-derson's interim earningsexceed the gross backpay, he isnot owed any backpay for the quarter The amount ofcontributions to be credited to the trust funds on Ander-son'sbehalf forthis quarter is$89 to the Pension andTrainingFund and $175 to the Health and WelfareFund.Anderson'sgrossbackpay for the second quarter of1978 is $3578.His interim earningswere $4636.BecauseAnderson's interim earningsexceed the gross backpay,he isnot owed any backpay for this quarter. The amountof contributions to be credited to the trust funds on An-derson'sbehalf for this quarter is $121 to the Pension andTraining Fund and $209 to the Health and WelfareFund.Anderson's grossbackpay for the third quarter of 1978is$3546.His interim earningswere $3561 Because An-derson's interim earningsexceed thegrossbackpay, he isnot owed any backpay for this quarter The amount ofcontributionsto be credited to the trust funds on Ander-son'sbehalf forthisquarter is $121 to thePension andTraining Fund and $218 to the Health and WelfareFund.Anderson'sgrossbackpay for the fourth quarter of1978 is $1294.His interim earningswere $1373BecauseAnderson's interim earningsexceed thegrossbackpay,he isnot owed any backpay for this quarter The amountof contributions to be credited to the trust funds on An-derson'sbehalf for this quarter is $46 to thePension andTraining Fund and $84 to the Health and Welfare Fund.The totalamountof backpay owed to Anderson is$11,043 and the totalamountof contributions owed onAnderson's behalf to the Pension and Training Fund is$1290 and to the Health and Welfare Fund is $1728 for atotalowed to the trust funds of $3018 and for a com-bined total of $14,0613.Roark BoydThe backpay period of Roark Boyd, a journeyman, ex-tends from 5 February 1976 to 29 October 1978.The admitted earnings of Boyd reflect that followinghis discharge he worked for several employers includingEquitable Shipyards, Regal Tool & Rubber and for Tam-many Planning and Development. This work was per-formed during each quarter of 1976 and the first twoquarters of 1977Boyd left his job with Tammany Planning and Devel-opment about April 1977 to go into business for himselfThis business consisted of operating a backhoe, whichcosts about $22,000, performing work for other compa-niesand individuals.AlthoughBoyd acknowledgedkeeping the backhoe busy most of the time, he thoughthis records reflected a loss for his business for the firstyear because he bought the machine using a portion ofthe income earned to pay for it and his tax preparerclaimed an investment credit. Afterwards, Boyd receivedearnings from the operation of his business.Boyd acknowledged besides spending some of theincome earned for business reasons that he and on occa-sionshiswife8 both drew out money from the businessfor their personal use such as for purchasing food andlodging, going to the movies, and that sort of thing.They mainly lived on the income of Boyd's wife whowas a teacher.These types of withdrawal of funds for personal usefrom the business checking account by Boyd included$100 in the second quarter of 1977, $515 in the thirdquarter of 1977; $1050 in the fourth quarter of 1977;$1250 in the first quarter of 1978, $700 in the secondquarter of 1978; and $2800 in the third quarter of 1978for a total of $6015. His wife, Jean Boyd, also made suchwithdrawals of $105 in the second quarter of 1977; $55 inthe fourth quarter of 1977; $490 in the first quarter of1978; $50 for the third quarter of 1978; and $115 in thefourth quarter of 1978 for a total of $815.The Respondent contends these withdrawals of fundsby Boyd and his wife from the business for their personaluse should be deducted from Boyd's backpay. The Gen-eralCounsel disputes this contention and argues thatBoyd's withdrawals from his business do not constituteearningsbecause the business incurred a tax loss for thesameperiod of time. Contrary to the General Counsel'sposition, I find these withdrawals of funds for personaluse were no different than other income it is acknowl-edged Boyd received from his business and they shall betreated as additional earnings.While the business mayhave shown a loss for its first year of operation, it ap-pears from Boyd's own testimony it was a paper loss fortax purposes rather than an actual lossBoyd's gross backpay for the first quarter of 1976 is$1725. His interim earnings were $1876 Because Boyd'sinterim earnings exceed the gross backpay, he is notowed any backpay for this quarter The amount of con-tributions to be credited to the trust funds on Boyd'sbehalf for this quarter is $75 to the Pension and TrainingFund and $75 to the Health and Welfare Fund.Boyd's gross backpay for the second quarter of 1976 is$3096His interim earnings were $3483. Because Boyd'sinterim earnings exceed the gross backpay, he is notowed any backpay for this quarter The amount of con-tributions to be credited to the trust funds on Boyd'sbehalf for this quarter is $132 to the Pension and Train-ing Fund and $132 to the Health and Welfare Fund.8There was no showing Boyd's wife was employed by his business BOLAND MARINE & MFG. CO.Boyd"s gross backpay for the third quarter of 1976 is$3055.His interim earningswere $3808. Because Boyd'sinterim earningsexceed the gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Boyd'sbehalf for this quarter is $129 to the Pension and Train-ing Fund and $129 to the Health and Welfare Fund.Boyd's gross backpay for the fouith quarter of 1976 is$3354.His interim earningswere $3314. His net backpayfor this quarter is $40. The amount of contributions to becredited to the trust funds on Boyd's behalf for this quar-ter is $131 to thePensionand Training Fund and $131 tothe Health and Welfare Fund.Boyd's gross backpay for the first quarter of 1977 is$3330. His interimearningswere $2518.His netbackpayis$812.The amount of contributions to be credited tothe trust funds on Boyd's behalf for this quarter is $130to the Pension and Training Fund and $130 to the Healthand Welfare Fund.Boyd's gross backpay for the second quarter of 1977 is$3306. His interimearningswere $1035. His net backpayfor this quarter is $2271. The amount of contributions tobe credited to the trust funds on Boyd's behalf for thisquarter is $121 to the Pension and Training Fund and$121 to the Health and Welfare Fund.Boyd's gross backpay for the third quarter of 1977 is$2535. His interimearningswere $515. His net backpayfor this quarter is $2020. The amount of contributions tobe credited to the trust funds on Boyd's behalf for thisquarter is $99 to thePension andTraining Fund and$164 to the Health and Welfare Fund.Boyd's gross backpay for the fourth quarter of 1977 is$2542. His interimearningswere $1105. His net backpayfor this quarter is $1437. The amount of contributions tobe credited to the trust funds on Boyd's behalf for thisquarteris$96to thePensionand Training Fund and$160 to the Health and Welfare Fund.Boyd's gross backpay for the first quarter of 1978 is$2601. Hisinterim earningswere $4226. Because Boyd'sinterim earningsexceed the gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Boyd'sbehalf for this quarter is $89 to the Pension and TrainingFund and $175 to the Health and Welfare Fund.Boyd's gross backpay for the second quarter of 1978 is$3578. His interimearningswere $3186. His net backpayfor this quarter is $392. The amount of contributions tobe credited to the trust funds on Boyd's behalf for thisquarter is $121 to the Pension and Training Fund and$209 to the Health and Welfare Fund.Boyd's gross backpay for the third quarter of 1978 is$3546. His interim earnings were $5336. Because Boyd'sinterim earnings exceed the gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Boyd'sbehalf for this quarter is $121 to the Pension and Train-ing Fund and $218 to the Health and Welfare Fund.Boyd's gross backpay for the fourth quarter of 1978 is$1294. His interimearningswere $944. His net backpayis$350.The amount of contributions to be credited tothe trust funds on Boyd's behalf for this quarter is $46 to629the Pension and Training Fund and $84 to the Healthand Welfare Fund.The total amount of backpay owed to Boyd is $7322and the total amount of contributions owed on Boyd'sbehalf to the Pension and Training Fund is $1290 and tothe Health and Welfare Fund is $1728 for a total owedto the trust funds of $3018 and for a combined total of$10,340.4.Hilton BurnsThe backpay period of Hilton Burns, a journeyman,extends from 5 February 1976 to 29 October 1978.The admittedearningsof Burns reflect that followinghis discharge he worked for various employees includingJoseph Stallbrook;Westminister Corporation;MarriottCorp.;FairmontRooseveltHotel, Inc.; InternationalBlostingMarine, Inc.; S & R Hotel Corporation; HyattCorporation;JosephH.Kovanaugh& Robert M.Hognie, Ptr.; Peterson Maritime Services, Inc.; UniversalFurniture;GrandHotel;ReisingSunriseBakery;AAUCO Demolishing Company; andIBM.Burnsworked for some of those companies on more than oneoccasion and he also worked during each quarter of thebackpay period.Burns alsounsuccessfully applied forwork at other places including such places as EquitableEquipment, Saucier Marine, and AmericanMarine. Be-sides these jobs on which Burns admittedly had earnings,he recalled for the first time at the hearing that he alsoworked on the river for an employer association forabout 10 days. Neither the dates nor the earnings wereestablished on the record. However, to account for suchearnings,I shallassume, based on earningsby otherclaimantsperforming similar type jobs, that he earned $4an hour and worked a 40-hour week and this occurredduring the first quarter of 1976.Burns acknowledged he was terminated from his jobatReisingSunrise Bakery. His reason was he was sup-posed to report to work at a certain time, but oversleptand called in an hour late.Although Burns acknowledged he was in a band, hedenied they played anywhere during that time or he hadany earnings from it, and there was no showing thisinterfered with Burns' seeking work or working.Burns alsoacknowledged between August and 11 De-cember 1977 there were about 60 days when he was un-available for work because he had to take care of his sickfather.Accordingly in computingBurns'backpay andcontributions to the trust funds 1 month each will be de-ducted from the third and fourth quarters of 1977 be-causeBurns wasunavailable for work.The evidencefailsto establish as Respondent asserts initsanswer, that Burns did not seek boilermaker-typework or that he engaged in a willful loss of earnings.While the 60-day period Burns attended his ill father isbeing excluded for purposes of computing backpay asurged by Respondent in its brief, the further contentionurged by Respondent that the period Burns was in theband also be excluded for backpay purposes is rejectedfor reasons previously stated.Burns' grossbackpay for the first quarter of 1976 is$1751. His interim earnings were $507. His net backpay 630DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDis$1244. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $75 tothe Pension and Training Fund and $75 to the Healthand Welfare Fund.Burns' gross backpay for the second quarter of 1976 is$3096. His interimearningswere $230. His net backpayis$2866. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $132to the Pension and Training Fund and $132 to the Healthand Welfare Fund.Burns' grossbackpay for the third quarter of 1976 is$3055.His interim earningswere $52. His net backpay is$3003. The amount of contributions to be credited to thetrust fundson Burns'behalf for this quarter is $129 tothe Pension and Training Fund and $129 to the Healthand Welfare Fund.Burns' gross backpay for the fourth quarter of 1976 is$3354. His interimearningswere $1408. His net backpayis$1946. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $131to thePensionand Training Fund and $131 to the Healthand Welfare Fund.Burns' gross backpay for the first quarter of 1977 is$3330Hisinterimearnings were $441His net backpayis$2889. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $130to the Pension and Training Fund and $130 to the Healthand Welfare Fund.Burns' gross backpay for the second quarter of 1977 is$3306. His interim earnings were $2279. His net backpayis$1027. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $121to the Pension and Training Fund and $121 to the Healthand Welfare FundBurns' gross backpay for the third quarter of 1977 is$1738. Hisinterimearnings were $650. His net backpayis$1088.The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $69 tothe Pension and Training Fund and $114 to the Healthand Welfare Fund.Burns' gross backpay for the fourth quarter of 1977 is$1651.His interimearningswere $150 His net backpayis$1501. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $64 tothe Pension and Training Fund and $107 to the Healthand Welfare Fund.Burns' gross backpay for the first quarter of 1978 is$2601Hisinterimearnings were $530. His net backpayis$2071. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $89 tothe Pension and Training Fund and $175 to the Healthand Welfare Fund.Burns' gross backpay for the second quarter of 1978 is$3578. His interimearningswere $1103 His net backpayis$2475. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $121to the Pension and Training Fund and $209 to the Healthand Welfare Fund.Burns' gross backpay for the third quarter of 1978 is$3546 His interimearningswere $1490. His net backpayis$2056. The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $121to the Pension and Training Fund and $218 to the Healthand Welfare Fund.Burns' gross backpay for the fourth quarter of 1978 is$1294. His interim earnings were $389. His net backpayis$905.The amount of contributions to be credited tothe trust funds on Burns' behalf for this quarter is $46 tothe Pension and Training Fund and $84 to the Healthand Welfare FundThe total amount of backpay owed to Burns is $23,071and the total amount of contributions owed on Burns'behalf to the Pension and Training Fund is $1228 and tothe Health and Welfare Fund is $1625 for a total owedto the trust funds of $2,853 and for a combined total of$25,924.5.Michael BurtonThe backpay period of Michael Burton, a journeyman,extends from 10 July 1975 to 29 October 1978.The admitted earnings of Burton reflect that followinghis discharge he worked for various employersincludingBuck Kreihs Co., Inc.; Nabors Trailers, Inc.; CometConstruction Inc.;DixieMachineWelding & MetalWorks, Inc.; Bernard & Burk, Inc.; Equitable EquipmentCo., Inc, M & W Marine Ways, Inc.; Bergeron MachineShop, Inc., Boh Bros. Construction Co., Inc ; DravoConstruction;Gaffney, Inc.;DeltaMaintenance, Inc ;Tompkins-Beckwith, Inc.; and Mechanical ConstructionCo. of New Orleans, Inc Burton worked each quarter ofthe backpay period and worked for some of these em-ployers on more than one occasion.Certain travel expenses relating to hisinterimemploy-ment were claimed for Burton. During the second quar-ter of 1976, Burton worked for Bergeron Machine Shop,Inc. (Bergeron) for which $80 was claimed for mileage.This was based on an estimated distance of 30 milesroundtrip from Burton's home to his job at Bergeron anda distance of 10 miles roundtrip from his home to theRespondent. However, Burton testified the distance toBergeron was at least 20 or 25 miles one way and he es-timated he worked there 5 days a week for about 2months. Burton also estimated the distance from hishome to the Respondent was 20milesroundtripUsingBurton'smileage estimates, he had to travel an additionaldistance of 20miles aday to work at Bergeron. This ad-ditional cost for driving his vehicle to work at 10 cents amile allowance was $2 a day or $10 a week and for the2-month period was $80.The only other quarter in which travel expenses wereclaimed and there was backpay owed was the first quar-terof 1977.Mileage expenses of $2709 were claimedwhile Burton worked at Boh Bros. Construction Co.,Inc. (Boh) Burton first testified the distance between hishome and Bob was about 6 miles one way and 12 milesroundtrip.He then changed his testimony by stating itcould not be more than about 12 miles from his home toBob at the very most, if any.Becausethe mileages givenby Burton from his home to Respondent and to Bohwere estimated rather than measured distances and were9This figure was based on driving an additional 300 miles per weekfor 9 weeks BOLAND MARINE&MFG.CO.631close in distance and, in view of the contradictions inBurton's testimony of the distance to Boh,I shall disal-low any claims for mileage expenses for work at Boh.Burton's gross backpay for the third quarter of 1975 is$2171.His interim earnings were $1662.His net backpayis $509.The amount of contributions to be credited tothe trust funds on Burton's behalf for this quarter is $107to the Pension and Training Fund and $107 to the Healthand Welfare Fund.Burton's gross backpay for the fourth quarter of 1975is $2515.His interim earnings were $5366. Because Bur-ton's interim earnings exceed the gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is$121 to the Pension and Train-ing Fund and $121 to the Health and Welfare Fund.Burton's gross backpay for the first quarter of 1976 is$2750.His interim earnings were$3409.Because Bur-ton's interim earnings exceed the gross backpay,he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter less hours credited is $119 to thePension and Training Fund and $119 to the Health andWelfare Fund.Burton's gross backpay for the second quarter of 1976is $3096.His interim earnings less expenses of $80 were$2692.His net backpay is$404. The amount of contribu-tions to be credited to the trust funds on Burton's behalffor this quarter is$132 to the Pension and Training Fundand $132 to the Health and Welfare Fund.Burton's gross backpay for the third quarter of 1976 is$3055.H[is interim earnings were$3666.Because Bur-ton's interim earnings exceed the gross backpay,he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is$129 to the Pension and Train-ing Fund and $129 to the Health and Welfare Fund.Burton's gross backpay for the fourth quarter of 1976is $3354. His interim earnings were $4509.Because Bur-ton's interim earnings exceed the gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is$131 to the Pension and Train-ing fund and $131 to the Health and Welfare Fund.Burton's gross backpay for the first quarter of 1977 is$3330.His interim earnings were $2608.His net backpayis$722.The amount of contributions to be credited tothe trust funds on Burton's behalf for this quarter is $130to the Pension and Training Fund and$130 to the Healthand Welfare Fund.Burton's gross backpay for the second quarter of 1977is $3306.His interim earnings were $4784.Because Bur-ton's interim earnings exceed the gross backpay,he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter less hours credited is $112 to thePension and Training Fund and $112to the Health andWelfare Fund.Burton's gross backpay for the third quarter of 1977 is$2535.His interim earnings were $3985.Because Bur-ton's interim earnings exceed his gross backpay,he is notowed any backpay for this quarter.The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is $99 to the Pension and TrainingFund and $164 to the Health and Welfare Fund.Burton's gross backpay for the fourth quarter of 1977is $2542.His interim earnings were $4473.Because Bur-ton's interim earnings exceed his gross backpay, he is notowed any backpay for this quarter.The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is $96 to the Pension and TrainingFund and $160 to the Health and Welfare Fund.Burton's gross backpay for the first quarter of 1978 is$2601.His interim earnings were $4024.Because Bur-ton's interim earnings exceed his gross backpay, he is notowed any backpay for this quarter.The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is $89 to the Pension and TrainingFund and $175 to the Health and Welfare Fund.Burton's gross backpay for the second quarter of 1978is $3578. His interim earnings were $4504.Because Bur-ton's interim earnings exceed his gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is$121 to the Pension and Train-ing Fund and $209 to the Health and Welfare Fund.Burton's gross backpay for the third quarter of 1978 is$3546.His interim earnings were $4293.Because Bur-ton's interim earnings exceed the gross backpay, he is notowed any backpay for this quarter.The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is $121 to the Pension and Train-ing Fund and$218 to the Health and Welfare Fund.Burton's gross backpay for the fourth quarter of 1978is $1294.His interim earnings were $2192. Because Bur-ton's interim earnings exceed his gross backpay, he is notowed any backpay for this quarter.The amount of con-tributions to be credited to the trust funds on Burton'sbehalf for this quarter is $46 to the Pension and TrainingFund and $84 to the Health and Welfare Fund.The total amount of backpay owed,to Burton is $1635and the amount of contributions owed on Burton's behalfto the Pension and Training Fund is$1553 and to theHealth and Welfare Fund is $1991 for a total owed tothe trust funds of $3544 and for a combined total of$5179.6.Lawrence Courvillion Jr.The backpay period of Lawrence Courvillion Jr., ajourneyman,extends from 3 June 1976 to 29 October1978.Courvillion died on 30 March 1979. He is survived byhiswife Carol Courvillion whom he was living with atthe time of his discharge from the Respondent.The admitted earnings of Courvillion reflect that, fol-lowing his discharge, he worked for various employersincluding Payne&Keller of Louisiana,Inc.;Big TigerBoat Sales&Service, Inc.; and Martin Marietta Corp.Courvillion worked during each quarter of the backpayperiod except for the second and fourth quarters of 1976.Following his discharge Carol Courvillion accompa-nied her husband when he went to apply for two jobs. 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCertain travel expenses relating to his interim employ-ment were claimed for Courvillion. During the thirdquarter of 1976, he traveled from his home to BatonRouge, Louisiana, on one occasion seeking employment.The round trip to Baton Rouge was 160miles.His wifeclaimed the distance she measured from her home to theRespondent was 9 4 miles for a total round trip of about19 miles This difference of 141 miles at 10 cents a mileresulted in about $14 in expenses.Courvillion alsoworked during various quarters atMartin Marietta Corp.1 ° (Martin). The distance from hishome to Martin as measured by his wife was 21.7 milesone way or about 43milesround trip. This was 24 milesfurther roundtrip than the distance from his home to theRespondent.According to Carol Courvillion her hus-band worked at Martin 6 days a week for about I monthand then he started working 5 days a week. These addi-tionalmileage costs to Courvillion at 10 cents a milewere about $48 for the first month. For the remaining 7weeks claimed, the additional mileage costs to Courvil-lion at 10 cents a mile for 5 days a week were about $84.The total travel expenses for the second quarter of 1977were $132. The additional travel expenses for theremain-ing quartersCourvillion worked at Martin were $156 forthe second quarter of 1978; and $48 for the fourth quar-ter of 1978.Although Carol Courvillion acknowledged her hus-band during the backpay period had the flu a couple oftimes,itwas not established how many, if any, days hewas unavailable for work.There is no showing as alleged in Respondent's answerthat Courvillion engaged in a willful loss of earnings orwas unavailable for employment during the backpayperiod.Courvillion's gross backpay for the second quarter of1976 is $864 Hisinterimearningswere none. His netbackpay is $864 The amount of contributions to be cred-ited to the trust fund on Courvillion's behalf for thisquarter is $41 to the Pension and Training Fund and $41to the Health and Welfare Fund.Courvillion's gross backpay for the third quarter of1976 is $3055.His interim earningsless $14 for travel ex-penses were $33. His net backpay is $3022. The amountof contributions to be credited to the trust funds onCourvillion's behalf for this quarter is $129 to the Pen-sion and Training Fund and $129 to the Health and Wel-fare Fund.Courvillion'sgrossbackpay for the fourth quarter of1976 is $3354.His interim earningswere none. His netbackpay is $3354 The amount of contributions to becredited to the trust funds on Courvillion's behalf for thisquarter is $131 to the Pension and Training Fund and$131 to the Health and Welfare Fund.Courvillion's gross backpay for the first quarter of1977 is $3330.His interim earningswere $521. His netbackpay is $2809. The amount of contributions to becredited to the trust funds on Courvillion's behalf for thisquarter is $130 to the Pension and Training Fund and$130 to the Health and Welfare Fund.10 The date he started work there was not establishedCourvillion's gross backpay for the second quarter of1977 is $3306. His interim earnings less $132 for travelexpenseswere $2351His net backpay is $955 Theamount of contributions to be credited to the trust fundson Courvillion's behalf for this quarter is $121 to thePension and Training Fund and $121 to the Health andWelfare Fund.Courvillion's gross backpay for the third quarter of1977 is $2535 His interim earnings were $2981. BecauseCourvillion's interim earnings exceed the gross backpay,he is not owed any backpay for this quarter. The amountof contributions to be credited to the trust funds onCourvillion's behalf for this quarter is $99 to the Pensionand Training Fund and $164 to the Health and WelfareFund.Courvillion's gross backpay for the fourth quarter of1977 is $2542 His interim earnings were $2826 BecauseCourvillion's interim earnings exceed the gross backpay,he is not owed any backpay for this quarter The amountof contributions to be credited to the trust funds onCourvillion's behalf for this quarter is $96 to the Pensionand Training Fund and $160 to the Health and WelfareFund.Courvillion's gross backpay for the first quarter of1978 is $2601. His interim earnings were $2917 BecauseCourvillion's interim earnings exceed the gross backpay,he is not owed any backpay for this quarter. The amountof contributions to be credited to the trust funds onCourvillion's behalf for this quarter is $89 to the Pensionand Training Fund and $175 to the Health and WelfareFundCourvillion's gross backpay for the second quarter of1978 is $3578 His interim earnings less $156 for travelexpenseswere $2871. His net backpay is $707. Theamount of contributions to be credited to the trust fundson Courvillion's behalf for this quarter is $121 to thePension and Training Fund and $209 to the Health andWelfare Fund.Courvillion's gross backpay for the third quarter of1978 is $3546. His interim earnings were $4112. BecauseCourvillion's interim earnings exceed the gross backpay,he is not owed any backpay for this quarter. The amountof contributions to be credited to the trust funds onCourvillion's behalf for this quarter is $121 to the Pen-sion and Training Fund and $218 to the Health and Wel-fare Fund.Courvillion's gross backriay for the fourth quarter of1978 is $1296 His interim earnings less $48 for travel ex-penses were $1237 His net backpay is $59 The amountof contributions to be credited to the trust funds onCourvillion's behalf for this quarter is $46 to the Pensionand Training Fund and $84 to the Health and WelfareFund.The total amount of backpay owed to Courvillion is$11,773 and the amount of contributions owed on Cour-villion'sbehalf to the Pension and Training Fund is$1124 and to the Health and Welfare Fund is $1562 for atotal owed to the trust funds of $2686 and for a com-bined total of $14,459 BOLAND MARINE & MFG. CO.7.Paul CraneThe backpay period of Paul Crane, a journeyman, ex-tends from 17 February 1976 to 29 October 1978.Crane did not testify at the hearing and waslisted as amissing claimant.His interimearnings and expenses, ifany, during the backpay period are unknown.The Respondent in its answer contends Crane's back-pay period was tolled when he left the local labormarket at an unknown date and that he engaged in awillful loss of earnings or was unavailable for employ-mentduring the backpay period. Although no evidencewas presented at the hearing to substantiate these de-fenses, the Respondent was precluded from examiningCrane about them because of his absence.Crane's tentative gross backpay for the first quarter of1976 is $1399. His interimearningsand net backpay areunknown. The tentative amount of contributions to becredited to the trust funds on Crane's behalf for thisquarter is $58 to the Pension and Training Fund and $58to the Health and Welfare Fund.Crane's tentative gross backpay for the second quarterof 1976 is $3096. His interimearningsand net backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Crane's behalf for thisquarter is $132 to the Pension and Training Fund and$132 to the Health and Welfare Fund.Crane's tentative gross backpay for the third quarter of1976 is $3055. His interim earnings-and net backpay areunknown. The tentative amount of contributions to becredited to the trust funds on Crane's behalf for thisquarter is, $129 to the Pension and Training Fund and$129 to the Health and Welfare Fund.Crane's tentativegrossbackpay for the fourth quarterof 1976 is $3354. His interimearningsand net backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Crane's behalf for thisquarter is $131 to the Pension and 'Training Fund and$131 to the Health and Welfare Fund.Crane's tentativegrossbackpay for the first quarter of1977 is $3330. His interimearnings andnet backpay areunknown. The tentative amount of contributions to becredited to the trust funds on Crane's behalf for thisquarter is $130 to the Pension and Training Fund and$130 to the Health and Welfare Fund.Crane's tentativegrossbackpay for the second quarterof 1977 is $3306. His interimearnings andnet backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Crane's behalf for thisquarter is $121 to the Pension and Training Fund and$121 to the Health and Welfare Fund.Crane's tentative gross backpay for the third quarter of1977 is $2535.His interim earningsand net backpay areunknown. The tentative amount of contributions to becredited to the trust funds on Crane's behalf for thisquarter is $99 to the Pension and Training Fund and$164 to the Health and Welfare Fund.Crane's tentativegrossbackpay for the fourth quarterof 1977 is $2'542.His interimearnings and net backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Crane's behalf for thisquarter is $96 to the Pension and Training Fund and$160 to the Health and Welfare Fund.633Crane's tentative gross backpay for the first quarter of1978 is $2601. His interim earnings and net backpay areunknown. The tentative amount of contributions to becredited to the trust funds on Crane's behalf for thisquarter is $89 to the Pension and Training Fund and$175 to the Health and Welfare Fund.Crane's tentative gross backpay for the second quarterof 1978 is $3578. His interim earnings and net backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Crane's behalf for thisquarter is $121 to the Pension and Training Fund and$209 to the Health and Welfare Fund.Crane's tentative gross backpay for the third quarter of1978 is $3546. His interim earnings and net backpay areunknown. The tentative amount of contributions to becredited to the trust funds on Crane's behalf for thisquarter is $121 to the Pension and Training Fund and$218 to the Health and Welfare Fund.Crane's tentative gross backpay for the fourth quarterof 1978 is $1294. His interim earnings and net backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Crane's behalf for thisquarter is $46 to the Pension and Training Fund and $84to the Health and Welfare Fund.The total tentative amount of gross backpay owed toCrane is $33,636 and the tentative amount of contribu-tions owed on Crane's behalf to the Pension and Train-ing Fund is $1273 and to the Health and Welfare Fund is$1711 for a gross tentative total owed to the trust fundsof $2984 and for a tentative combined gross total of$36,620.8.Dean EllisThe backpay period of Dean Ellis, a journeyman, ex-tends from 27 January 1976 to 29 October 1978.The admitted earnings of Ellis reflect that, followinghis discharge, he worked for several employers includingLitton Systems, Inc. (Litton);" I Buck Kreihs Co., Inc.;and Complete Home Remodeling. With the exception ofthe first quarter of 1976 Ellis worked in each quarter ofthe backpay period. According to Ellis in October 1976the Union sent him to the Respondent to take a weldingtest.Although he completed the test and was told by theRespondent he was going to be called, he never wascalled or offered a job. Ellis did receive $27 in earningsfrom the Respondent for taking the test.Following his discharge Ellis sought work through theunion hall the next day. Other places besides the UnionEllis looked for work during the backpay period includ-edManpower;KaiserAluminum;Werleins;UnitedChina;Touro Hospital; and Bergeron as well as theplaces for which he worked.The first job Ellis worked on following his, dischargewas at Litton beginning 27 April 1976.Ellis admittedly quit his job at Litton, on 18 October1976. There he worked a 40-hour week and was earning$4.49 an hour when he quit. Ellis at the hearing gave ashis reason for quitting his job at Litton was to return toschool at Delgado to study to become an architect.11 This was also known as Ingalls Shipbuilding. 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHowever, he did not attend because the classes were fulluntil the fall. According to Ellis he drew unemployment.Although he stated he sought work through the Unionand other places, i 2 he did not obtain his next job untilthe end of 1976 when he began work for Buck KreihsCo., Inc. He worked there until he was laid off workabout 9 October 1978 because work was slack.Because Ellis admittedly quit his job at Litton for per-sonal reasons and his testimony about where he thensought work is conflicting, I find he is not entitled tobackpay between the time he quit that job on 18 October1976 and his employment at Buck Kreihs Co., Inc. theend of 1976.Among the defenses raised by the Respondent in itsanswer for denying Ellis backpay were Ellis voluntarilyquit interim employment to return to school and he en-gaged in a willful loss of earnings or was unavailable foremployment during the backpay period. Having treatedwith the defense about Ellis quitting his job, these otherdefenses raised by the Respondent are not substantiatedand arerejected.Ellis'gross backpay for the first quarter of 1976 is$1968. His interim earnings were none.His net backpayis$1968. The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter is $83 tothe Pension and Training Fund and $83 to the Healthand Welfare Fund.Ellis' gross backpay for the second quarter of 1976 is$3096. His interim earnings were $1064. His net backpayis$2032. The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter is $132 tothe Pension and Training Fund and $132 to the Healthand Welfare Fund.Ellis'gross backpay for the third quarter of 1976 is$3055. His interim earnings were $2142 His net backpayis$913The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter is $129 tothe Pension and Training Fund and $129 to the Healthand Welfare Fund.Ellis' gross backpay for the fourth quarter of 1976 is$672.His interim earnings were $710.Because Ellis' in-terim earnings exceed his gross backpay, he is not owedany backpay for this quarter. The amount of contribu-tions to be credited to the trust funds on Ellis' behalf forthis quarter is $26 to the Pension and Training Fund and$26 to the Health and Welfare Fund.Ellis'gross backpay for the first quarter of 1977 is$3330. His interim earnings were $2684. His net backpayis$646.The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter, less hourscredited for this quarter, is $25 to the Pension and Train-ing Fund and $25 to the Health and Welfare Fund.Ellis' gross backpay for the second quarter of 1977 is$3306.His interim earnings were $3616. Because Ellis'interim earnings exceed his gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Ellis'behalf for this quarter, less hours credited, is $26 to the12Ellis gave conflicting testimony about where he worked or soughtwork after leaving LittonPension and Training Fund and $26 to the Health andWelfare FundEllis'gross 6ackpay for the third quarter of 1977 is$2535. His interim earnings were $1870. His net backpayis$665.The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter, less hourscredited, is $79 to the Pension and Training Fund and,$148 to the Health and Welfare FundEllis' gross backpay for the fourth quarter of 1977 is$2542. His interim earnings were $930. His net backpayis$1612. The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter, less hourscredited, is $96 to the Pension and Training Fund and$160 to the Health and Welfare Fund.Ellis'gross backpay for the first quarter of 1978 is$2601. His interim earnings were$1717.His net backpayis$884.The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter, less hourscredited, is $49 to the Pension and Training Fund and$95 to the Health and Welfare Fund.Ellis' gross backpay for the second quarter of 1978 is$3578. His interim earnings were $2978. His net backpayis$600.The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter, less hourscredited, is $32 to the Pension and Training Fund and$30 to the Health and Welfare Fund.Ellis'gross backpay for the third quarter of 1978 is$3576. His interim earnings were $2653. His net backpayis$923.The amount of contributions to be credited tothe trust funds on Ellis' behalf for this quarter, less hourscredited, is $34 to the Pension and Training Fund and$44 to the Health and Welfare Fund.Ellis' gross backpay for the fourth quarter of 1978 is$844. His interim earnings were$181.His net backpay is$663. The amount of contributions to be credited to thetrust funds on Ellis' behalf for this quarter, less hourscredited, is $37 to the Pension and Training Fund and$67 to the Health and Welfare Fund.The total amount of backpay owed to Ellis is $10,906and the amount of contributions owed on Ellis' behalf tothe Pension and Training Fund is $748 and to the Healthand Welfare Fund is $965 for a total owed to the trustfunds of $1713 and for a combined total of $12,619.9.Merland FarriaThe backpay period of Merland Farria, a journeyman,extends from 20 March 1976 to 23 June 1976The admitted earnings of Farria reflect that betweenhis discharge and his reinstatement by the Respondent heworked for Dixie Machine Welding & Metal Works(Dixie) in the first quarter of 1976 and for Buck KreihsCo., Inc. (Kreihs) in the second quarter of 1976 Hisearnings at Dixie were $249 and at Kreihs were $273.Following his discharge Farria sought work throughtheUnion and was referred to Dixie about 23 March1976. This job only lasted a week, whereon Farria againsought work through the Union. Unable to obtain workthere,Farriawent to Seattle,Washington,afterbeingtold the shipyards there were usually hiring employees.Although Farria applied for welding work in Seattle attwo different shipyards, a local union and the Urban BOLAND MARINE & MFG CO.League, he was unable to obtain work. He then returnedtoNew Orleans about a month later and sought con-structionwork through the Hod Carriers Local 153. Be-sidesworking for Kreihs about June,Farria was latersent by the Union to the Respondent where he was re-hired.The evidence fails to show Farria either engaged in awillful lossof earnings or was unavailable for employ-ment duringthe backpay period asRespondent asserts inits answer.Farria's gross backpay forthe firstquarterof 1976 is$346. His interim earningswere $249.His net backpay is$97.Theamount of contributions to be credited to thetrust funds on Farria's behalf for this quarter is $15 tothe Pension and Training Fund and$15 to the Healthand Welfare Fund.Farria's gross backpay for the second quarter of 1976is $2886.His interim earningswere $273.His net back-pay is $2613.The amount of contributionsto be creditedto the trust funds on Farria'sbehalf for this quarter is$123 to the Pension and Training Fund and$123 to theHealth andWelfare Fund.The total amountof backpay owed to Farriais $2710and the amount of contributions owed on Farria's behalfto the Pension and Training Fund is $138 and to theHealth and Welfare Fund is $138,for a totalowed to thetrust funds of $276 and for a combined total of $2986.10.Clark GristinaThe backpay period of Clark Gristina, a journeyman,extends from 22 July 1975 to 12 September 1975.13Following his discharge by the Respondent on 21 July1975,Gristina filed a grievance through the Union overhis discharge. A meeting attended by representatives ofboth the Union and the Respondent and Gristina washeld on 12 September 1975 concerning Gristina's griev-ance.The grievance was resolved by Gristina being of-fered his job back along with 3 days' backpay, and thedischarge was removed from his file.Gristina, although acknowledging at the hearing hewas offered his job back and was told to report back tothe yard, first stated at the time of the grievance meetinghe was employed at Buck Kreihs Co., Inc. (Kreihs) andhe told them he was employed there and did not want toleave Kreihs in the middle of a job. He said he told themhe would return in a couple of weeks at the end of thejob at Kreihs. However, Gristina said when he attemptedto return to work 2 or 3 weeks later, General ForemanB:iner Ferro Sr. said he did not have any work for him atthe time.General Foreman Ferro, although acknowledging onone occasion Gristina asked about work when they werenot hiring, denied recalling Gristina asking him for workbetween a few weeks and 1-1/2 months after his dis-charge and his telling Gristina they did not have anywork.On being asked about records showing his employ-ment at Kreihs was from 29 July 1975 to 28 August 197513 The General Counsel contends the backpay period ends on 4 Janu-ary 1976, although the Respondent asserts in its answer it ends on 12 Sep-tember 1975635which was prior to the grievancemeeting,Gristina ac-knowledged those dates soundedcorrect.Gristina thencontended at the time of the grievance meeting he mayhave been employed byDixie-Machine Welding & MetalWorks,Inc. (Dixie)rather thanKreihs.After, beingshown his employment application,which he signed atDixie, showedhe beganworkthere on 16 September1975,whichhe actually did, Gristinaacknowledged itwas possible he was not employed at the time of thegrievancehearing andit could havebeen anywhere from2 weeksto 3 or 4 monthsafter thegrievance meetingthat he attempted to returntowork at theRespondent.BecauseGristina wasoffered reinstatement to his jobby theRespondent on 12 September1975,but did notreturn towork,and becauseof his contradictorytestimo-ny gave no credible reasonsfor not doingso, I find hisbackpayperiod wastolled as of 12 September 1975.The admittedearningsof Gristinareflect that,follow-ing his discharge,he worked for both Kreihsand Dixieduring the third quarter of1975. Besides thesejobs, Gris-tina soughtwork through the Unionbeginning the dayafter his discharge.Gristina's grossbackpay for the thirdquarter of 1975is $1545.His interim earningswere $1390.His net back-pay is $155. Theamountof contributionsto be creditedto the trust funds on Gristina'sbehalf forthis quarter,less hourscredited, is $11 to the Pension and TrainingFundand $11 to theHealth and Welfare Fund.The totalamount ofbackpay owedto Gristina is $155and the amount of contributionsowedon Gristina'sbehalf to thePension and Training Fund is $11 and,tothe Healthand Welfare Fundis $11, for a total owed tothe trustfunds of $22 andfor a combinedtotal of $177.11.Moses LovelyThe backpay period ofMosesLovely, ajourneyman,extends from 14 July 1976 to 29 October 1978.14Lovelydid nottestify atthe hearing and was listed asa missing witness. His interim earnings and expenses, ifany, during the backpay period are unknown.The Respondent,in its answer, contends Lovely'sbackpay period was tolled when he left the local labormarket at an unknown date and that he engaged in awillful loss of earnings or was unavailable for employ-ment during the backpay period.With the exception of aperiod from 17 February 1977 to 3 March 1977 as previ-ously found by Judge Jalette, no evidence was presentedat the hearing to substantiate these defenses.However,the Respondent was precluded from examining Lovelyabout them because of his absence.Lovely's tentative gross backpay for the third quarterof 1977 is- $2535. His interim earnings and net backpayare unknown.The tentative amount of contributions tobe credited to the trust funds onLovely'sbehalf for thisquarter is$99 to the Pension and Training Fund and$164 to the Health and Welfare Fund.14The gross amount ofbackpay owed to Lovely andto the fringebenefit fundson Lovely's behalf already computed by Judge Jalette up tothe beginning of the third quarter of 1977 will be added to the amountsfound for the remaining quarters of the backpay period 636DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLovely's tentative gross backpay for the fourth quarterof 1977 is $2542.His interim earnings andnet backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Lovely's behalf for thisquarter is $96 to the Pension and Training Fund and$160 to the Health and Welfare Fund.Lovely's tentative gross backpay for the first quarterof 1978 is $2601. His interim earnings and net backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Lovely's behalf for thisquarter is $89 to the Pension and Training Fund and$175 to the Health and Welfare Fund.Lovely's tentative gross backpay for the second quar-ter of 1978 is $3578. His interim earnings and net back-pay are unknown The tentative amount of contributionsto be credited to the trust funds on Lovely's behalf forthis quarter is $121 to the Pension and Training Fundand $209 to the Health and Welfare Fund.Lovely's tentative gross backpay for the third quarterof 1978 is $3546 His interim earnings and net backpayare unknown. The tentative amount of contributions tobe credited to the trust funds on Lovely's behalf for thisquarter is $121 to the Pension and Training Fund and$218 to the Health and Welfare Fund.Lovely's tentative gross backpay for the fourth quarterof 1978is$1294His interim earnings and net backpayare unknown The tentative amount of contributions tobe credited to the trust funds on Lovely's behalf for thisquarter is $46 to the Pension and Training Fund and $84to the Health and Welfare Fund.The total amount including the amounts found byJudge Jalette' 5 up until the end of the second quarter of1977 of gross backpay tentatively owed to Lovely is$28,056 and the tentative amount of contributions owedon Lovely's behalf to the Pension and Training Fund is$1043 and to the Health and Welfare Fund is $1481 for atentative total owed to the trust funds of $2524 and for atentative combined total of $30,580.12Paul MireThe backpay period of Paul Mire, a helper, extendsfrom 8 December 1975 to 16 January 1976.The admitted earnings of Mire reflect that followinghis discharge he worked for St Tammany Trenching &General Services Corp during the last quarter of 1975.Mire did not testify However, it was not shown thathe had been called as a witness.No evidence was proffered to support the defensesraised in Respondent'sanswer that Mire engaged in awillful loss of earnings or was unavailable for employ-ment during the backpay period. Accordingly, such de-fense is rejectedMire's gross backpay for the fourth quarter of 1975 is$507. His interim earnings were $217. His net backpay is$290. The amount of contributions to be credited to thetrust funds on Mire's behalf for this quarter is $31 to thePension and Training Fund and $31 to the Health andWelfare Fund15The quarterly totals of backpay and contributions as found by JudgeJalette for Moses Lovely are contained in the Board's Supplemental De-cision and Order RemandingMire's gross backpay for the first quarter of 1976 is$355. His interim earnings were none. His net backpay is$355. The amount of contributions to be credited to thetrust funds on Mire's behalf for this quarter is $19 to thePension and Training Fund and $19 to the Health andWelfare FundThe total amount of backpay owed to Mire is $645and the amount of contributions owed on Mire's behalfto the Pension and Training Fund is $50 and to theHealth and Welfare Fund is $50 for a total owed to thetrust funds of $100 and for a combined total of $74513Randy MooreThe backpay period of Randy Moore, a journeyman,extendsfrom 5 May 1976 to 29 October 1978.The admitted earnings of Moore reflect that followinghis discharge he worked for various employers duringeach quarter of the backpay period including MartinMarietta Corp, Majestic Metal Fabricating Co.; M NMetalProductsCorporation;Jered Industries Inc ;Thomas W. Gosset Hamlet Metal Work Co ; McGregorManufacturing,Weld Nation; Action Welding; Triskil-lion; and he was also self-employed.The first job Moore obtained after his discharge afterlooking for work and filing a grievance over his dis-charge was at Martin Marietta Corp. (Martin). This facil-itywas located about 30 miles from his home, whereasthe Respondent was located a distance of only about 15miles one way from his home This resulted in his havingto drive to work an additional 150 miles a week. Moorebegan work there about 2 weeks after his discharge fromtheRespondent and he worked there about 3 months.The travel expenses claimed for Moore on the basis of 10cents a mile while working at Martin were $27 for thatsecond quarter of 1976 and $147 for the third quarter of1976These claimed expenses are supported by Moore'sundisputed testimony,and I find they are valid expensesto be claimedAbout 22 August 1976 Moore took a 30-day leave ofabsence from his job at Martin where he was earning$5.55 an hour and a few days later went to Claussen,Michigan,where he was originally from. His primaryreason for going there was to straighten out some per-sonal problems relating to his divorce and an additionalreason was to earn more money because of the pay cuthe took when he was fired by the Respondent.Unable to resolve his personal problems during hisleave of absence, Moore notified Martin to terminate himbecause he would not be able to return when his leavewas up.Moore was then terminated by Martin on 20September 1976Moore acknowledged he did not look for work inMichigan until about the time his 30-day leave of ab-sence was up or shortly afterwards. He then began look-ing for work and the first job he found was at MajesticMetal Fabricating Co in Warren, Michigan Moore thenheld a number of jobs, which jobs he quit after findingjobs closer to his home or paying more money. He alsoheld other jobs from which he was laid off work.Moore denied at the time he went to Michigan he hadno intention of returning to the Respondent. BOLAND MARINE & MFG. CO.637Because Moore admittedly quit his job at Martin andremoved himself from the labor market for about 30days; I find he is not entitled to claim backpay for that30-day period during the second quarter of 1976. Exceptfor this period,no evidence was proffered to support Re-spondent's defense raised in its answer that Moore wasunavailable for employment or to show that he engagedin a willful loss of earnings.The contention raised by Re-spondent at the hearing that Moore's backpay periodshould be tolled about 22 August 1976 when he quit hisjob at Martin on the grounds he left the area for personalreasons and thereby decreased his opportunity for em-ployment lacks merit and is rejected.Moore's gross backpay for the second quarter of 1976is$1922.His interim earnings less travel expenses were$1377.His net backpay is $545.The amount of contribu-tions to be credited to the trust funds on Moore's behalffor this quarter is $76 to the Pension and Training Fundand $76 to the Health and Welfare Fund.Moore's gross backpay for the third quarter of 1976 is$2037.His interim earnings less travel expenses were$1839. His net backpay is $198.The amount of contribu-tions to be credited to the trust funds on Moore's behalffor this quarter is $76 to the Pension and Training Fundand $76 to the Health and Welfare Fund.Moore's gross backpay for the fourth quarter of 1976is $3354.His interim earnings were $207. His net back-pay is $3147.The amount of contributions to be creditedto the trust funds on Moore's behalf for this quarter is$131 to the Pension and Training Fund and $131 to theHealth and Welfare Fund.Moore's gross backpay for the first quarter of 1977 is$3330. His interim earnings were$1993. His net backpayis $1337.The amount of contributions to be credited tothe trust funds on Moore's behalf for this quarter is $130to the Pension and Training Fund and $130 to the Healthand Welfare Fund.Moore's gross backpay for the second quarter of 1977is $3306. His interim earningswere $2727.His net back-pay is $579.The amount of contributions to be creditedto the trust funds on Moore's behalf for this quarter is$121 to the Pension and Training Fund and$121 to theHealth and Welfare Fund.Moore's gross backpay for the third quarter of 1977 is$2535.His interim earnings were $2432.His net backpayis$103.The amount of contributions to be credited tothe trust funds on Moore's behalf for this quarter is $99to the Pension and Training fund and $164 to the Healthand Welfare Fund.Moore's gross backpay for the fourth quarter of 1977is $2542. His interim earnings were $2126.His net back-pay is$416. The amount of contributions to be creditedto the trust funds on Moore's behalf for this quarter is$96 to the Pension and Training Fund and $160 to theHealth and Welfare Fund.Moore's gross backpay for the first quarter of 1978 is$2601.His interim earnings were $2225.His net backpayis$376.The amount of contributions to be credited tothe trust funds on Moore's behalf for this quarter is $89to the Pension and Training Fund and $175 to the Healthand Welfare Fund.Moore's grossbackpay for the second quarter of 1978is$3578.His interim earnings were $788. His net back-pay is $2790. The amount of contributions to be creditedto the trust funds on Moore's behalf for this quarter is$121 to the Pension and Training Fund and $209 to theHealth and Welfare Fund.Moore's gross backpay for the third quarter of 1978 is$3546. His interim earnings were $2486. His net backpayis$1060. The amount of contributions to be credited tothe trust funds on Moore's behalf for this quarter is $121to the Pension and Training Fund and $218 to the Healthand Welfare Fund.Moore's grossbackpay for the fourth quarter of 1978is $1294.His interim earningswere $712. His net back-pay is $582. The amount of contributions to be creditedto the trust funds on Moore's behalf for this quarter is$46 to the Pension and Training fund and $84 to theHealth and Welfare Fund.The total amount of backpay owed to Moore is$11,133 and the amount of contributions owed onMoore's behalf to the Pension and Training Fund is$1106 and to the Health and Welfare' Fund is $1544 for atotal owed to the trust funds of $2650 and for a com-bined total of $13,783.14.Michael PurdyThe backpay period of Michael Purdy, a journeyman,extends from 14 May 1976 to 29 October 1978.The admitted earnings of Purdy reflect that followinghis discharge he worked for various employers includingUnion Boiler Repair Fabrication & Erection Co. Inc.(Union Boiler); Babcock & Wilcox Co.; National SteelErectorsCorporation;Stearns-Roger,Inc.;FosterWheeler Energy Corp.; M&M Sundt; Jessco; Combus-tionEngineering; andWestern Van Dyke. Purdy hadearnings in each quarter of the backpay period exceptthe quarter in which he was discharged.After his discharge Purdy unsuccessfully sought workin the New Orleans, Louisiana area. He registered forwork at the Union, put in applications at Tenneco andthe Shell Refinery, and looked at other places in NewOrleans.When the Union informed Purdy several weeks laterwork there was slow and it would probably be awhilebefore he could obtain work as a boilermaker, Purdy, atthe suggestion of his brother who worked in Glenrock,Wyoming, contacted the union referral halls in Phoenix,Arizona, and Denver, Colorado.The Denver local union informed him to come on,whereon Purdy went from his home in New Orleans,Louisiana, to Glenrock; Wyoming, where he worked forUnion Boilers. The distance between Purdy's home inNew Orleans, Louisiana, and Glenrock, Wyoming, was1400 miles.Purdy worked for UnionBoilerfrom themiddle of July 1976 until he was laid off work in No-vember 1976. The travel expenses incurred by Purdy forhis travel to Glenrock to work based on a rate of 10centsa milewere $140. I find these were valid travel ex-penses claimed by Purdy for the third quarter of 1976.The only other travelexpensesclaimed by Purdy werefrom Farmington, New Mexico, to Morezsi, Arizona, 638DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhich was a roundtrip distance of about 700 miles.Purdy, who lived in Farmington and had been workingthere for Foster Wheeler Energy Corp., went to workforWestern Van Dyke in Morezsi where he worked for2 days and then returned home to Farmington. Purdy in-curred travel expenses of $70 for this trip which oc-curred in the third quarter of 1978. I find this is a validtravel expense that Purdy is entitled to claim.Purdy was also registered for work with the unionlocal in Phoenix, Arizona, through which he obtainedsome of the jobs he held.Purdy was discharged from three of his jobs, includingtwice for missing work and once for leaving his workareawithout permission. One of these discharges oc-curred when the road was closed due to snow and thecircumstances surrounding the other two occasions werenot established. Purdy left other jobs he worked on toobtain higher paying jobs or because he was laid off dueto reductions in force.Purdy acknowledged in July or August 1976 he was illand unable to work for 2 weeks on instructions from hisdoctor. Accordingly, in computing Purdy's backpay andcontributions to the trust funds, these 2 weeks will be de-ducted from the third quarter of 1976 because Purdy wasunavailable for work.Except for the 2-week period Purdy was unavailablefor work as found, there is no evidence to support Re-spondent's defense raised in its answer that Purdy eitherengaged in,awillful lossof earningsor was unavailablefor employment.Purdy's grossbackpay for the second quarter of 1976is $1616.His interim earningswere none. His net back-pay is $1616. Theamountof contributions to be creditedto the trust funds on Purdy's behalf for this quarter is$39 to the Pension and Training Fund and $39 to theHealth and Welfare Fund.Purdy's gross backpay for the third quarter of 1976 is$2594.His interimearnings,less travel expenses, were$2892.BecausePurdy'sinterimearnings exceed the grossbackpay, he is not owed any backpay for this quarter.The amount of contributions to be credited,to the trustfunds on Purdy's behalf for this quarter is $107 to thePension and Training Fund and $107 to the Health andWelfare Fund.Purdy's gross backpay for the fourth quarter of 1976 is$3354. His interimearningswere $3059. His net backpayis$295. The amount of contributions to be credited tothe trust funds on Purdy's backpay for this quarter is$131 to the Pension and Training Fund and $131 to theHealth and Welfare Fund.Purdy's grossbackpay for the first quarter of 1977 is$3330.His interim earningswere $3327. His net backpayis$3.The amount of contributions to be credited to thetrust funds on Purdy's behalf for this quarter is $130 tothe Pension and Training Fund and $130 to the Healthand Welfare Fund.Purdy's grossbackpay for the second quarter of 1977is$3306.His interim earningswere $3412. BecausePurdy's interimearningsexceed the gross backpay, he isnot owed any backpay for this quarter. The amount ofcontributions to be credited to the trust funds on Purdy's1976, rather than on 29 February 1976 as found by Judge Jalette.behalf for this quarter is $121 to the Pension and Train-ing Fund and $121 to the Health and Welfare Fund.Purdy's gross backpay for the third quarter of 1977 is$2535. His interim earnings were $3691. Because Purdy'sinterim earnings exceed the gross backpay, Purdy is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Purdy'sbehalf for this quarter is $99 to the Pension and TrainingFund and $164 to the Health and Welfare Fund.Purdy's gross backpay for the fourth quarter of 1977 is$2542. His interim earnings were $5820. Because Purdy'sinterim earnings exceed the gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Purdy'sbehalf for this quarter is $96 to the Pension and TrainingFund and $160 to the Health and Welfare Fund.Purdy's gross backpay for the first quarter of 1978 is$2601. His interim earnings were $7000. Because Purdy'sinterim earnings exceed the gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Purdy'sbehalf for this quarter is $89 to the Pension and TrainingFund and $175 to the Health and Welfare Fund.Purdy's gross backpay for the second quarter of 1978is$3578.His interim earnings were $6225. BecausePurdy's interim earnings exceed his gross backpay, he isnot owed any backpay for this quarter. The amount ofcontributions to be credited to the trust funds on Purdy'sbehalf for this quarter is $121 to the Pension and Train-ing Fund and $209 to the Health and Welfare Fund.Purdy's gross backpay for the third quarter of 1978 is$3546.His interim earnings less travel expenses were$1405. His net backpay is $2141. The amount of contri-butions to be credited to the trust funds on Purdy'sbehalf for this quarter is $121 to the Pension and Train-ing Fund and $218 to the Health and Welfare Fund.Purdy's gross backpay for the fourth quarter of 1978 is$1294. His interim earnings were $2500. Because Purdy'sinterim earnings exceed his gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Purdy'sbehalf for this quarter is $46 to the Pension and TrainingFund and $84 to the Health and Welfare Fund.The total amount of backpay owed to Purdy is $4055and the amount of contributions owed on Purdy's behalfto the Pension and Training Fund is $1100 and to theHealth and Welfare Fund is $1538 for a total owed tothe trust funds of $2638 and for a combined total of$6693.15.Christopher ScamardoThe backpay period of Christopher Scamardo, a jour-neyman, extends from 17 January 1976 to 27 July1976.16The admitted earnings of Scamardo reflect that, fol-lowing his discharge, he worked for Dixie MachineWelding & Metal Works, Inc. (Dixie) and Delta FieldErection Inc. (Delta) the first and second quarters of'SThe Board found Scamardo was not validly reinstated until 27 July BOLAND MARINE & MFG. CO.6391976.The findings by Judge Jalette established thatduring the first quarter of 1976 Scamardo also workedfor the Respondent, during which he earned $982.Scamardo began work for Delta immediately after hisdischarge.The roundtrip distance estimated by Sca-mardo from his home to the Respondent was 28 milesand from his home to Delta was 80 miles. This resultedin Scamardo commuting an additional 52 miles a daywhile working at Delta. According to Scamardo, thefirst quarter of 1976 he worked for Delta for 19 straightnights before being terminated, and, in the second quar-ter of 1976, he was rehired and worked for Delta 7nights.Following his termination at Delta when he initiallyworked there, Scamardo worked for Dixie, which he es-timated was a roundtrip distance of 44 miles from hishome. This resulted in Scamardo commuting an addition-al 16 miles aday while working at Dixie. During thefirst quarter of 1976, Scamardo worked for Dixie 5 daysand in the second quarter of 1976 he was rehired byDixie and worked 16 days.Based on Scamardo's undisputed testimony and at therate of' 10 centsa mile,Ifind Scamardo was entitled totravel expenses incurred while working at Delta andDixie in the amounts of $107 for the first quarter of 1976and of $62 for the second quarter of 1976.The evidence fails to establish Scamardo either en-gaged in a willful loss of earnings or was unavailable foremployment as the Respondentasserts inits answer.Scamardo's gross backpay for the first quarter of 1976is$2338.His interimearningsless travel expenses were$4409.BecauseScamardo's interimearningsexceed thegrossbackpay, he is not owed any backpay for this quar-ter.The amount of contributions to be credited to thetrust funds on Scamardo's behalf for this quarter, lesshours credited,is $85to the Pension and Training Fundand $85 to the Health and Welfare Fund.Scamardo'sgrossbackpay Por the second quarter of1976 is $3096. His interim earnings less travel expenseswere $2106. His net backpay is $990. The amount of con-tributions to be credited to the trust funds on Scamardo'sbehalf for this quarter, less hours credited, is $98 to thePension and Training Fund and $98 to the Health andWelfare Fund.Scamardo's grossbackpay for the third quarter of 1976is $917. His interimearningswerenone.His net backpayis$917. The amount of contributions to be credited tothe trust funds on Scamardo's behalf for thisquarter is$39 to the Pension and Training Fund and $39 to theHealth and Welfare Fund.The total amount of backpay owed to Scamardo is$1907 and theamountof contributions owed on Scamar-do's behalf to the Pension and Training Fund is $222 andto the Health and Welfare Fund is $222 for a total owedto the trust funds of $444 and for a combined total of$2351.16.William Todd Jr.The backpay period of William Todd Jr., a journey-man, extends from 7 April 1976 to 29 October 1978.The Respondent asserted as defenses in its answer thatTodd's backpay liability was tolled when he left thelocal labor markets at an unknown date; receivedinterimearningsthatwere presently unknown to the Respond-ent; andengaged ina willful lossof earnings or was un-available for employment during the backpay period.Although certain interimearningsof Todd were ad-mitted in the pleadings, Todd did not appear to testify,although the Respondent had issued a subpoena for himalong with a check for $50 sent to the addressin Pica-yune,Mississippi,which had been furnished to the Re-spondent by the Board's Regional Office. This failure ofTodd to appear and testify precluded the RespondentfromexaminingTodd about its defenses. Accordingly,Todd shall be treated asa missing witness.The admittedearningsof Todd reflect that, followinghis discharge, he worked for various employersincludingSwinger Vans, Inc.; Brown & Root; Boh Brothers;Becker & Associates; Lenard Hebert; Lake CatherineConstruction; Southern Shipbuilding; Comet Construc-tion; Sun Belt Construction;, Chrysler Corporation; andother various unknown employers. With the exception ofthe fourth quarter of 1978, Todd worked in each of thequarters in the backpay period.Todd's tentative gross backpay for the second quarterof 1976 is $2906. His admittedinterim earnings were$1620. His tentative net backpay is $1286. The tentativeamountof contributions to be credited to the trust fundson Todd's behalf for this quarter is $122 to thePensionand Training Fund and $122 to the Health and WelfareFund.Todd's tentative gross backpay for the gird quarter of1976 is $3055. His admitted interimearningswere $2340.His tentative net backpay is $715. The tentative amountof contributions to be credited to the trust funds onTodd's behalf for this quarter is $129 to thePension andTraining Fund and $129 to the Health and WelfareFund.Todd's tentative gross backpay for the fourth quarterof 1976 is $3354. His admitted interimearningswere$1620. His tentative net backpay is $1734. The tentativeamount of contributions to be credited to the trust fundson Todd's behalf for this quarter is $131 to the-Pensionand Training Fund and $131 to the Health and WelfareFund.Todd's tentative gross backpay for the first quarter of1977 is $3330. His admitted interimearningswere $3275.His tentative net backpay is $55. The tentativeamount ofcontributions to be credited to the trust funds on Todd'sbehalf for thisquarter is$130 to the Pension and Train-ing Fund and $130 to the Health and Welfare Fund.Todd's tentative gross backpay for the second quarterof 1977 is $3306. His admittedinterim earnings were$3900. Because Todd's admittedinterim earnings exceedhis gross backpay, he is not owed any backpay for thisquarter.The tentativeamountof contributions to becredited to the trust funds on Todd's behalf for this quar-ter is $121 to the Pension and Training Fund and $121 tothe Health and Welfare Fund.Todd's tentativegrossbackpay for the third quarter of1977 is $2535. His admittedinterim earningswere $3000.BecauseTodd's admittedinterim earnings exceed hisgrossbackpay,he isnot owed any backpay forthis quar- 640DECISIONS'OF THE NATIONAL LABOR RELATIONS BOARDter.The tentative amount of contributions to be creditedto the trust funds on Todd's behalf for this quarter is $99to the Pension and Training Fund and $164 to the Healthand Welfare Fund.Todd's tentative gross backpay for the fourth quarterof 1977 is $2542. His admittedinterimearningswere$1650.His tentative net backpay is $892. The tentativeamount of contributions to be credited to the trust fundson Todd's behalf for this quarter is $96 to the Pensionand Training Fund and $160 to the Health and WelfareFund.Todd's tentative gross backpay for the first quarter of1978 is $2601. His admitted interim earnings were $1997.His tentative net backpay is $604. The tentative amountof contributions to be credited to the trust funds onTodd's behalf for this quarter is $89 to the Pension andTraining Fund and $175 to the Health and WelfareFund.Todd's tentative gross backpay for the second quarterof 1978 is $3578. His admitted interim earnings were$3500.His tentative net backpay is $78. The tentativeamount of contributions to be credited to the trust fundson Todd's behalf forthis quarter is$121 to thePensionand Training Fund and $209 to the Health and WelfareFund.Todd's tentative gross backpay for the third quarter of1978 is $3546. His admitted interim earnings were $2094.His tentative net backpay is $1452. The tentative amountof contributions to be credited to the trust funds onTodd's behalf for this quarter is $121 to the Pension andTraining Fund and $218 to the Health and WelfareFund.Todd's tentative gross backpay for the fourth quarterof 1978 is $1294. There were no interim earnings admit-ted.His tentative net backpay is $1294. The tentativeamount of contributions to be credited to the trust fundson Todd's behalf for this quarter is $46 to the Pensionand Training Fund and $84 to the Health and WelfareFund.The totaltentative amountof backpay owed to Toddis $8110and the tentative amount of contributions owedon Todd's behalf to the Pension and Training Fund is$1205 and to the Health and Welfare Fund is $1643 for atentative total owed to the trust funds of $2848 and for acombined total of $10,958.17. James WilliamsonThe backpay period of James Williamson, a helper, ex-tends from 14 November 1975 to 8 March 1976. The ad-mitted earnings of Williamson reflect that, following hisdischarge, he worked for several employers includingBergeron Machine Shop, Inc.; Delta Field Erection, Inc,;and Waterfront Container-Chassis Terminal, Inc.Williamson worked in each of the backpay quarters.He started work at Bergeron Machine Shop, Inc. about20 November 1975 and worked there until about 19 Jan-uary 1976 when he quit because he believed the job wasunsafe because employees did things dangerously.Williamson then got a job through the Union withDelta Field Erection, Inc., which he started about 21January 1976. He worked there until the job ended. Wil-liamson also worked for Waterfront Container ChassisTerminal, Inc. in the first quarter of 1976.The evidence failed to establish Williamson either en-gaged in a willful loss of earnings or was unavailable foremployment. Accordingly, these defenses raised in Re-spondent's answer are rejected.Williamson's gross backpay for the fourth quarter of1975 is $1000. His interim earnings were $414. His netbackpay is $586. The amount of contributions to be cred-ited to the trust funds on Williamson's behalf for thisquarter is $63 to the Pension and Training Fund and $63to the Health and Welfare Fund.Williamson's gross backpay for the first quarter of1976 is $1579. His interim earnings were $1382. His netbackpay is $197. The amount of contributions to be cred-ited to the trust funds on Williamson's behalf for thisquarter is $92 to the Pension and Training Fund and $92to the Health and Welfare Fund.The total amount of backpay owed to Williamson is$783 and the amount of contributions owed on William-son's behalf to the Pension and Training Fund is $155and to the Health and Welfare Fund is $155 for a totalowed to thetrustfunds of $310 and fora combined totalof $1093.18.Drew WillisThe backpay period of Drew Willis, a journeyman, ex-tends from 29 January 1976 to 29 October 1978.The admitted earnings of Willis reflect that followinghis discharge he worked for various employers, includingBuckhead Office Machines; Accurate Business Machines;Breeman Steel Company; Atlanta Structural Steel; Mod-ularAge; Southern Tank Company; Daniels Construc-tion; and American Sheet Metal.Willisworked during each quarter of the backpayperiod. Following his discharge Willis went to work forhis father-in-law at Buckhead Office Machines in Atlan-ta,Georgia. His reason for going to Atlanta was becausethere were a lot of employees seeking work through theunion halland he knew he had the job in Atlanta. Whileworking at Buckhead Office Machines,Willisalsoworked for AccurateBusiness Machines and also appliedfor work at other employers. Willisquit hisjob at Accu-rateBusinessMachines,where he earned about $3 or$3.50 an hour, to go to work for Breeman Steel Compa-ny,which paid him about $4.50 an hour.- Willis also quithis job there for a higher paying job at Atlanta Structur-alSteel,where he earned over $5 an hour. When thisbusiness was sold and moved Willis immediately went towork at Modular Age for $5.50 an hour. However, theemployer went bankrupt and he was laid off work. Willisnext worked for Southern Tank Company earning $5.75an hour and worked there until it moved its operationsto Gainsville, Georgia.Willis then went to Florida on vacation, 17 where heworked about 2 weeks for Daniels Construction to earnmoney to return to Atlanta. On his return to Atlanta,Williswent to work for American Sheet Metal andworked thereuntilit closed.17 It was not established how long Willis was on vacation. BOLAND MARINE & MFG. CO.641Willis at the hearing acknowledged he also worked forJohn Nathan Tree Surgery in Atlanta, Georgia, 3 days aweek for about 3 weeks, earning about $25 a day. Al-though Willis stated his employment with Nathan TreeSurgery occurred in 1977, between ,jobs,the time wasnot further established. Because the third quarter of 1977was the first quarter of that year that Willis was shownto have worked for more than one employer, I find thatthis additional$225 of interim earnings shall be includedin this quarter.Contrary to Respondent'sdefenseasserted in itsanswer, I find Willis did not engage in a willful loss ofearnings or was unavailable for employment.Willis, on being asked at the hearing when he decidedtomake Atlanta his home and stay there, answered itwas right after he left New Orleans. Although the Re-spondent argues in its brief Willis left New Orleans withthe intent of making Atlanta his home and staying thereand therefore should be denied any backpay, I do notfind such argument either valid or persuasive.Willisoriginally left New, Orleans because the Respondent haddiscriminatorily discharged him and he knew he had ajob in Atlanta.Willis'gross backpay for the first quarter of 1976 is$1932. His interim earnings were $975.His net backpayis$957.The amount of contributions to be credited tothe trust funds on Willis'behalf for this quarter is $83 tothe Pension and Training Fund and $83 to the Healthand Welfare Fund.Willis' gross backpay for the second quarter of 1976 is$3096.His interim earnings were$1342.His net backpayis$1754.The amount of contributions to be credited tothe trust funds on Willis' behalf for this quarter is $132to the Pension and Training Fund and$132 tothe Healthand Welfare Fund.Willis'gross backpay for the third quarter of 1976 is$3055.His interim earnings were $1342. His net backpayis $1713. The amount of contributions to be credited tothe trust funds on Willis'behalf for this quarter is $129to the Pension and Training Fund and $129 to the Healthand Welfare Fund.Willis' gross backpay for the fourth quarter of 1976 is$3354.His interim earnings were$1691.His net backpayis $1663. The amount of contributions to be credited tothe trust funds on Willis'behalf for this quarter is $131to the Pension and Training Fund and $131 to the Healthand Welfare Fund.Willis' gross backpay for the first quarter of 1977 is$3330.His interim earningswere $2275.His netbackpayis$1055. The amount of contributions to be credited tothe trust funds on Willis'behalf for this quarter is $130to the Pension and Training Fund and $130 to the Healthand Welfare Fund.Willis' gross backpay for the second quarter of 1977 is$3306.His interim earnings were $2275. His net backpayis$1031. The amount of contributions to be credited tothe trust funds on Willis' behalf for this quarter is $121to the Pension and Training Fund and $121 to the Healthand Welfare Fund.Willis' gross backpay for the third quarter of 1977 is$2535.His interim earningswere $2813.BecauseWillis'interim earnings exceed his gross backpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Willis'behalf for this quarter is$99 to the Pension and TrainingFund and $164 to the Health and Welfare Fund.Willis' gross backpay for the fourth quarter of 1977 is$2542.His interim earningswere $2683BecauseWillis'interim earnings exceed his grossbackpay, he is notowed any backpay for this quarter. The amount of con-tributions to be credited to the trust funds on Willis'behalf for this quarter is $96 to the Pension and TrainingFund and $160 to the Health and Welfare Fund.Willis' gross backpay for the first quarter of 1978 is$2601. His interim earnings were $1620.His net backpayis$981.The amount of contributions to be credited tothe trust funds on Willis'behalf for this quarter is $89 tothe Pension and Training Fund and $175 to the Healthand Welfare Fund.Willis' gross backpay for the second quarter of 1978 is$3578. His interim earnings were $2808. His net backpayis$770. The amount of contributions to be credited tothe trust funds on Willis' behalf for this quarter is $121to the Pension and Training Fund and $209 to the Healthand Welfare Fund.Willis' gross backpay for the third quarter of 1978 is$3546.His interim earnings were$2808. His net backpayis$738.The amount of contributions to be credited tothe trust funds on Willis' behalf for this quarter is $121to the Pension and Training Fund and $218 to the Healthand Welfare Fund.Willis'grossbackpay for the fourth quarter of 1978 is$1294.His interim earnings were $432. His net backpayis $862. The amount of contributions to be credited tothe trust funds on Willis'behalf for this quarter is $46 tothe Pension and Training Fund and $84 to the Healthand Welfare Fund.The total amount of backpay owed to Willis is $11,542and the amount of contributions owed on Willis' behalfto the Pension and Training Fund is $1298 and to theHealth and Welfare Fund is $1736 for a total owed tothe trust funds of $3034 and for a combined total of$14,576.-19. Burkley PolandThe findings of Judge Jalettels establish the totalamount of backpay owed to Burkley Poland is $10,459and the amount of contributions owed on Poland's behalfto the Pension and, Training Fund is $534 and to theHealth and Welfare Fund is $534 for a total owed to thetrust funds of $1068 and for, a combinedtotal of $11,527.B. The Amounts of Backpay Owed to the ClaimantsWho Were Discriminatorily SuspendedJudge Jalette found that 24 claimants were discrimina-torily suspended and were entitled to certain backpayand the Respondent was obligated to reimburse thefringe benefit funds on their behalf in the amounts setforth in his decision.19TheBoard, contrary to Judge Ja-18 The quarterly totals of backpayand contributionsas found by JudgeJalette forBurkley Polandare containedin the Board's Supplemental De-cision andOrderRemanding19These amounts are includedin the Ordersection of my decision 642DECISIONSOF THE NATIONALLABOR RELATIONS BOARDlette, additionally found Angel Alpuche, S J Vodano-vich, and Bert West on 25 July 1975 were each dis-criminatorily suspended from work for 3 days and werealso entitled to backpay for the 3 days they were off.When suspended in July 1975 Alpuche and Vodano-vich were journeymen earning $6.24 an hour. The Re-spondent in its answer denied West was also earning thejourneyman rate of $6.24 an hour and claimed instead heearned the helper rate of $4.74 an hour. Respondent'semployee register records reflect, and I so find, West didwork for the Respondent at the helper's rate of pay.Since these three employees were suspended for 3days the net backpay owed to each Alpuche and Vodan-ovich is $150 and to West is $114. The amount of contri-butions to be credited on each of their behalfs to thePension Fund is $6, to the Training fund is $1, and to theHealth and Welfare Fund is $7.C. Analysis and ConclusionsThe Board in its Supplemental Decision and Order Re-manding issued in the instant case in which it affirmed inpart and reversed in part the Supplemental Decisionissued by Judge Jalette found certain claimants were en-titled to backpay. The General Counsel's assertions ofthe amounts of backpay due those claimants and theamount of contributions owed to the fringe benefit fundson their behalf were disputed by the Respondent.The law is well settled that, while the general burdenof proof is on the General Counsel to establish the grossbackpay over the backpay period, a respondent has theburden of proof to show diminution of that amount.Berry-Mahurin Construction, 273NLRB 1044 (1984); andMastro Plastics Corp.,136 NLRB 1342, 1346 (1962), enfd.345 F.2d 170 (2d Cir. 1965), cert. denied 384 U.S. 972(1966).The burden of any uncertainty in restoring thestatus quo through the Board's remedial order is on therespondent as the wrongdoer. SeeGraphic Communica-tions Local 4 (San Francisco Newspaper),272 NLRB 899(1984), enfd. in part 122 LRRM 3000 (9th Cir. 1986).A claimant to be entitled to backpay must make a rea-sonable effort to obtain suitable new employment. Hisfailure to do so will result in wage losses willfully in-curred for which he is not entitled to reimbursement.The United States Circuit Court of Appeals for theDistrictof Columbia in its decision inOilWorkers(Kansas Refined Helium Co.),547 F.2d, 598, 602-603(1976), in discussing the willful loss of earnings stated inpertinent part as follows:Backpay may be reduced to the extent that the em-ployee "fails to remain in the labor market, refusesto accept substantially equivalent employment, failsdiligently to search for alternative work, or volun-tarilyquits alternative employment without goodreason." . . . The burden of proving such willfulloss of earnings is always upon the employer. . . .The discriminatee is merely required to make"reasonable efforts" to mitigate his loss of income,and only unjustified refusals to find or accept otheremployment are penalized under this rule. . .. Anemployee need not "seek employment which is notconsonantwith his particular skills, background,and experience," or "which involves conditions thatare substantially more onerous than his previous po-sition." . .. He is not required to accept employ-mentwhich is located an unreasonable distancefrom his home. . . . Efforts at mitigation need notbe successful; all that is requiredis an"honest goodfaith effort."The gross backpay found here was computed based onthe formulas as found by Judge Jalette for computingbackpay and contributions owed to the fringe benefitfunds on behalf of the claimants.The above findings establish the amounts of backpaythe Respondent owes to each of the claimants who werediscriminatorily discharged or suspended during eachquarter of the backpay period and the amounts of contri-butions owed to the fringe benefit funds on their behalf.In making such findings, except to the extent previouslyindicated in discussing each claimant separately, I findthe Respondent has failed to establish, as is its burden,diminution of these amounts of backpay and contribu-tions found for each of these claimants.On the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c)of the Act and the Board's Supplemental Decision andOrder Remanding issued in this case, I issue the follow-ing recommended20ORDERThe Respondent, Boland Marine and ManufacturingCompany, Inc., its officers, agents, successors, and as-signs, shallmake whole each of the claimants exceptPaul Crane, Moses Lovely, and William Todd Jr., dis-cussed infra, listed below by payment to them theamounts of backpay due as shown opposite their namesplus- interest computed in the manner prescribed inFlori-da Steel Corp.,231 NLRB 651 (1977), and accrued to thedate of payment, minus tax withholdings required by lawand pay to the appropriate fringe benefit funds coveredby the collective-bargaining agreements between the Re-spondent and the Union the amounts of contributionsowed on behalf of each claimant as listed plus interestcomputed in the manner prescribed inMerryweather Opti-cal Co.,240 NLRB 1212 (1979).With regard to claimants Paul Crane, Moses Lovely,and William Todd Jr., who did not appear and testify,the Respondent is ordered to pay to the Regional Direc-tor for Region 15 the tentative amounts as shown oppo-site their names of backpay and contributions owed tothe fringe benefit funds on their behalf, with interest, tobe held in escrow for a period not exceeding 1 year fromthe date this Second Supplemental Decision becomesfinal to afford the General Counsel an opportunity tolocate them for purposes of their being examined by theparties about their interim earnings, search for work,availability for employment, and willful losses of earn-20 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. BOLAND MARINE & MFG. CO.ings during the backpay period. Should they be locatedwithin the 1-year escrow period and the parties canagree on what deductions should be made, these amountsshall be deducted and returned to the Respondent withthe remainder paid-to Crane, Lovely, and Todd and tothe fringe benefit funds on their behalf. If the parties areunable to agree on the deductions then another backpayhearing shall be held on the limited issue as it relatessolely to Crane, Lovely, and Todd.In the event that at the end of the 1-year escrowperiod the parties have failed to locate Crane, Lovely,and Todd the awards to them and on their behalf shalllapse and the full backpay, contributions, and interest forthem held in escrow shall be returned to the Respond-ent.21The amounts of backpay and contributions owed areas follows:NameBackpayFringeBenefitTotalFundsEdward Allen .................$4,102$1,417$5,519Frank Anderson Jr..........11,0433,01814,061Roark Boyd .....................7,3223,01810,340Hilton Burns....................23,0712,85325,924Michael Burton ...............1,6353,5445,179Lawrence Courvillion,Jr.22 ................11,7732,68614,459Paul Crane .......................33,6362,98436,620DeanEllis ......................10,9061,71312,619MerlandFarria ................2,7102762,986Clark Gnstina ..................15522177Moses Lovely ..................28,0562,52430,580Paul Mire........................645100745Randy Moore ...............11,1332,65013,783643NameBackpayFringeBenefitTotalFundsMichael Purdy.................4,0552,6386,693Christopher Scamardo....1,9074442,351William Todd,Jr .............8,1102,84810,958James Williamson............7833101,093Drew Willis..................11,5423,03414,576Burkley Poland...............10,4591,06811,527Robert H.Ambrose ........16314177Jose Cambon...................15014164John DeWald, Jr .............16314177Alfred Dorsey..............15014164Steven Elkins ...................15014164W. E. Forster,Jr ...........16314177C. Hanson ........................16314177Richard Hilton,Sr.........16314177W R. Johnson................16314177GaryLloyd ....................16314177Alphonse J. Lumetta....16314177Adam H.Meyer ............16314177Joseph H.Meyer .............16314177Henry Monroe ................16314177Lawrence B. Payne ........16314177Michael O.Padilla ..........16314177Edward Phipps ................16314177George Purcell ................15014164Robert R.Riley ...............16314177Irvin C.Rocher,Jr.........16314177Frank A Tijerina ...... .....15014164James Williams ................15014164David Zeringue, Jr.........16314177David Zeringue, Sr.........16314177Angel Alpuche.....:........15014164S. J. Vodanovich.............15014164Bert West .........................11414128Grand Totals ...................$187,291$37,525$224,81611 SeeStarlite Cutting,280 NLRB 1071 (1986).22 The backpay due Courvillion shall be paid to his estate.